             Case 6:18-ap-00098-KSJ      Doc 39-1     Filed 11/19/19     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

In re:

TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,                                   Case No.: 6:18-bk-03297-KSJ
                                                           Chapter 7
                  Debtors.
___________________________________/

BAOYANG CHEN,

         Plaintiff,

vs.                                                        Adversary Proceeding No.
                                                           No. 6:18-ap-00098
TERRY HONG-YIN CHAN and,
JACQUELYN ANGIULLI CHAN,

      Defendants.
____________________________________/


           STIPULATED FINAL JUDGMENT AS TO TERRY HONG-YIN CHAN
         THIS MATTER came before the Court upon the consent of the Debtor and Defendant

Terry Hong-Yin Chan (“Defendant”) to the entry of a stipulated Final Judgment. The Court,

after being informed of the Defendant's agreement to the entry of this Final Judgment, holds that

it is




                                              -1-
            Case 6:18-ap-00098-KSJ         Doc 39-1     Filed 11/19/19      Page 2 of 2



       ORDERED, ADJUDGED, AND DECREED as follows:

       1.      Final Judgment is entered in favor of Plaintiff, Baoyang Chen, and against

Defendant, Terry Hong-Yin Chan, in the amount of $200,000.00, to accrue interest at the current

per annum federal rate from the date of this Judgment, which amount shall be excepted from

discharge under 11 U.S.C. § 523. The sum provided for under this Final Judgment shall not be

subject to execution of any kind until thirty-six (36) months have passed from the date of entry

of this Final Judgment, and only thereafter may execution issue. The Clerk is hereby prohibited

from the issuance of any writs or other instruments of execution or collection until at least thirty-

six (36) months after the date of the entry of this Final Judgment.

       2.      The parties hereto, through their undersigned counsel, consent to entry of this

Final Judgment. Counsel for Defendant further acknowledges that the debt owed by Defendant

to Plaintiff under Paragraph 1 of this Final Judgment is excepted pursuant to 11 U.S.C. § 523

from any discharge granted the Defendant in the underlying bankruptcy case or otherwise and is

not dischargeable by the Defendant.

 /s/ Michael A. Nardella                       /s/ Christopher D. Cathey
 Michael A. Nardella, Esq.                     Christopher D. Cathey, Esq.
 Florida Bar No. 51265                         Florida Bar No. 0663255
 John J. Bennett, Esq.                         PORTER, WRIGHT, MORRIS, & ARTHUR,
 Florida Bar No. 98257                         LLP
 NARDELLA & NARDELLA, PLLC                     250 E. Fifth Street, Suite 2200
 135 W. Central Blvd., Suite 300               Cincinnati, OH 45202
 Orlando, FL 32801                             Telephone: (513) 369-4214
 Telephone: (407) 966-2676                     Facsimile: (513) 421-0991
 mnardella@nardellalaw.com                     ccathey@porterwright.com
 jbennett@nardellalaw.com
 service@nardellalaw.com

 COUNSEL FOR DEFENDANTS                        COUNSEL FOR PLAINTIFF

Attorney Christopher Cathey, Esq. is directed to serve a copy of this judgment on all interested
parties and file a proof of service within 3 days of entry of the order.




                                                -2-
